        Case 2:19-cv-09240-SSV-KWR Document 7 Filed 04/16/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 RICHARD MORSE                                                             CIVIL ACTION

 VERSUS                                                                       NO. 19-9240

 BOARD OF SUPERVISORS OF LOUISIANA                                       SECTION “R” (4)
 STATE UNIVERSITY, ET AL.


                 ORDER SETTING PRELIMINARY CONFERENCE


        IT IS ORDERED that a preliminary conference will be held BY TELEPHONE

on THURSDAY, JUNE 6, 2019 at 10:15 a.m. for the purpose of scheduling a pre-

trial conference and trial on the merits, and for a discussion of the status of the case and

discovery deadlines.

        The Court will initiate the telephone conference call and will be represented at

the conference by its Case Manager. TRIAL COUNSEL are to participate in this

conference. If trial counsel, for good cause, is unable to attend, another attorney in the

firm may participate if acquainted with all the details of the case and authorized to enter

into any necessary agreements. If, for good cause, neither is possible, counsel must file

a motion to continue at least one week before the above date.

        As required by Federal Rule of Civil Procedure 26(f) and Local Rule 26.2(A), the

parties shall confer no later than seven business days before the preliminary

conference to consider the nature and basis of their claims and defenses, the

possibilities for promptly settling or resolving the case, and their proposed discovery

plan.




                                             1
      Case 2:19-cv-09240-SSV-KWR Document 7 Filed 04/16/19 Page 2 of 2



       In accordance with Local Civil Rule 26.2(B), the parties shall provide an oral

report outlining their proposed discovery plan at the preliminary conference. The

parties shall be prepared to state their views and proposals on each of the topics set out

in Rule 26(f)(3). Further, the parties shall report on the status of their Rule 26(a)(1)

initial disclosures. If any party objects to making initial disclosures, the parties must file

a written report outlining the proposed discovery plan, including the nature of any

objections to the initial disclosures, no later than three business days before the

date of the conference.


                   New Orleans, Louisiana, this 16th day of April, 2019.




                             _____________________
                                  SARAH S. VANCE
                           UNITED STATES DISTRICT JUDGE




                                         NOTICE

COUNSEL ADDING NEW PARTIES SUBSEQUENT TO THE MAILING OF
THIS NOTICE SHALL NOTIFY SUCH NEW PARTY TO APPEAR AS
REQUIRED BY THIS NOTICE.




                                              2
